ORDER
PER CURIAM.
Thomas L. Ross (Claimant) appeals from a final award of the Labor and Industrial Relations Commission (Commission) which affirmed the award of the Administrative Law Judge (ALJ) allowing compensation based on permanent partial disability and denying Claimant’s claim for compensation based on permanent total disability. Claimant asserts the Commission erred in concluding Claimant is not permanently and totally disabled.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).